Exhibit 10.2

 

AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT

 

Dated as of August 18, 2005

 

Between:

 

BEAR STEARNS MORTGAGE CAPITAL CORPORATION

 

and

 

NC CAPITAL CORPORATION

 

NC RESIDUAL II CORPORATION

 

NEW CENTURY CREDIT CORPORATION

 

1. Applicability

 

From time to time the parties hereto may enter into transactions in which NC
Capital Corporation, NC Residual II Corporation and New Century Credit
Corporation (each, a “Seller”, and collectively, the “Sellers”) agree to
transfer to Bear Stearns Mortgage Capital Corporation (“Buyer”) Mortgage Loans
against the transfer of funds by Buyer, with a simultaneous agreement by Buyer
to transfer to Sellers such Mortgage Loans at a date certain or on demand,
against the transfer of funds by Sellers. Each such transaction shall be
referred to herein as a “Transaction” and shall be governed by this Agreement,
as the same shall be amended from time to time.

 

2. Definitions

 

(a) “Act of Insolvency”, with respect to either Buyer or Sellers, (i) the
commencement by such party as debtor of any case or proceeding under any
bankruptcy, insolvency, reorganization, liquidation, dissolution or similar law,
or such party seeking the appointment of a receiver, trustee, custodian or
similar official for such party or any substantial part of its property, or (ii)
the commencement of any such case or proceeding against such party, or another
seeking such an appointment, or the filing against a party of an application for
a protective decree under the provisions of the Securities Investor Protection
Act of 1970, which (A) is consented to or not timely contested by such party,
(B) results in the entry of an order for relief, such an appointment, the
issuance of such a protective decree or the entry of an order having a similar
effect, or (C) is not dismissed within 15 days, (iii) the making by a party of a



--------------------------------------------------------------------------------

general assignment for the benefit of creditors, or (iv) the admission in
writing by a party of such party’s inability to pay such party’s debts as they
become due;

 

(b) “Additional Purchased Mortgage Loans”, Mortgage Loans provided by Sellers to
Buyer pursuant to Section 4(a) hereof;

 

(c) “Appraised Value”, with respect to any Mortgaged Property, the lesser of (i)
the value thereof as determined by an appraisal made for the originator of the
Mortgage Loan at the time of origination of the Mortgage Loan by a qualified
appraiser, and (ii) the purchase price paid for the related Mortgaged Property
by the Mortgagor with the proceeds of the Mortgage Loan;

 

(d) “Bailee Letter”, shall have the meaning assigned in the Custody Agreement;

 

(e) “Breakage Fee”, in the event that Sellers terminate this Agreement (other
than a termination resulting from a default by Buyer), an amount equal to (A)
Buyer’s actual cost (including all fees, expenses and commissions) of (i)
entering into replacement transactions, (ii) entering into or terminating hedge
transactions; and/or (iii) terminating transactions or substituting whole loans
or cash in like transactions with third parties in connection with or as a
result of termination, and (B) to the extent Buyer determines not to enter into
replacement transactions, the loss incurred by Buyer directly arising or
resulting from such termination (the foregoing amounts shall be solely
determined and calculated by Buyer in good faith);

 

(f) “Business Day”, any day excluding Saturday, Sunday and any day which is a
legal holiday under the laws of the State of New York or the State of California
or any day on which a bank located in the State of New York or the State of
California or the New York Stock Exchange is authorized or permitted to close
for business;

 

(g) “Buyer’s Margin Amount”, with respect to any Transaction as of any date, the
amount obtained by application of a percentage, agreed to by Buyer and Sellers
prior to entering into the Transaction and specified in the related
Request/Confirmation, to the Repurchase Price for such Transaction as of such
date;

 

(h) “Cash Purchase Price” shall refer the cash price, and to the corresponding
cash proceeds, to be paid by a Trade Investor, under its cash purchase program,
for Mortgage Loans sold by Sellers that are the subject of a Transaction;

 

(i) “Combined Loan-to-Value Ratio or CLTV”, with respect to any Mortgage Loan,
the sum of the original principal balance of such Mortgage Loan and the
outstanding principal balance of any related first lien as of the date of
origination of the Mortgage Loan, divided by the lesser of the Appraised Value
of the Mortgage Property as of the origination date or the purchase price of the
Mortgaged Property

 

(j) “Committed Transaction”, a Transaction involving Eligible Loans with respect
to which the Repurchase Price is due and payable on the earliest of (i) the
related Repurchase Date and (ii) October 31, 2005.



--------------------------------------------------------------------------------

(k) “Compliance Certificate”, a certificate of Guarantor to the effect that, as
of the end of the previous fiscal quarter of Guarantor, Guarantor is in
compliance with the Financial Covenants.

 

(l) “Concord Minuteman Agreement”, the Master Repurchase Agreement, dated as of
August 18, 2005, by and among Concord Minuteman Capital Company, LLC, NC Capital
Corporation, NC Residual II Corporation and New Century Credit Corporation, as
such agreement may be amended from time to time;

 

(m) “Custodian”, the custodian named in the Custody Agreement and any permitted
successor thereto;

 

(n) “Custody Agreement”, the Custody Agreement among Buyer, Sellers and the
Custodian providing for the custody of records relating to the Purchased
Mortgage Loans;

 

(o) “Disbursement Account”, the account described in the Custody Agreement;

 

(p) “Dry Mortgage Loans” shall refer to Mortgage Loans other than Wet Mortgage
Loans;

 

(q) “Eligible Loan”, means any Mortgage Loan which is determined in the
reasonable judgment of Buyer to meet the criteria set forth in the Underwriting
Guidelines or the Sub prime Underwriting Guidelines (subject, however, to the
restrictions described in the covenant of Sellers set forth in Section
10(e)(xxi) hereof); provided that notwithstanding anything contained in the
Underwriting Guidelines or Sub prime Underwriting Guidelines the following
mortgage loans shall not be Eligible Loans:

 

(i) Any mortgage loan which is subject to 12 CFR Part 226.31, 12 CFR Part 226.32
or 226.34 of Regulation Z, the regulation implementing TILA, which implements
HOEPA or (b) classified and/or defined, as a “high cost”, “threshold”,
“predatory” or “covered” loan (or a similarly classified loan using different
terminology under a law imposing additional legal liability for mortgage loans
having high interest rates, points and/or fees) under any other applicable
state, federal or local law. In addition to and notwithstanding anything to the
contrary herein, a Mortgage Loan for which the Mortgaged Property is located in
New Jersey which is a Home Loan as defined under New Jersey Home Ownership
Security Act of 2002 that was made, arranged, or assigned by a person selling
either a manufactured home or home improvements to the Mortgaged Property or was
made by an originator to whom the Mortgagor was referred by any such seller; and

 

(ii) Any mortgage loan which is secured by mortgaged property in the
Commonwealth of Massachusetts with a loan application date on or after November
7, 2004 that refinances a mortgage loan that is less than sixty (60) months old,
unless such Mortgage Loan (i) is on an investment property, (ii) meets the
requirements set forth in the Code of Massachusetts Regulation (“CMR”), 209 CMR
53.04(1)(b), or (iii) meets the requirements set forth in the 209 CMR
53.04(1)(c).



--------------------------------------------------------------------------------

(r) “Financial Covenants”, the financial covenants of Guarantor set forth in
Exhibit H attached hereto;

 

(s) “FNMA”, the Federal National Mortgage Association;

 

(t) “Guarantor”, New Century Financial Corporation;

 

(u) “Guarantee”, the guaranty in the form attached hereto as Exhibit G;

 

(v) “HOEPA”: The Home Ownership and Equity Protection Act of 1994, as amended;

 

(w) “Home Improvement Loan”, a home improvement retail installment sales
contract that is secured by first or junior liens on one to four-family
residential properties or by purchase money security interests in the home
improvements financed by such home improvement contract;

 

(x) “Income”, with respect to any Mortgage Loan at any time, any principal
thereof then payable and all payments of interest and principal together with
other distributions thereon or proceeds thereof;

 

(y) “Loan Schedule”, a schedule of Mortgage Loans identifying each Mortgage
Loan: (1) in the case of all Mortgage Loans, by the related Seller’s loan
number, Mortgagor’s name and address (including the state and zip code) of the
mortgaged property, whether such Mortgage Loan is a Dry Mortgage Loan or a Wet
Mortgage Loan, whether such Mortgage Loan bears a fixed or adjustable interest
rate, the loan-to-value ratio, the outstanding principal amount as of a
specified date, the initial interest rate borne by such Mortgage Loan, the
original principal balance thereof, the current scheduled monthly payment of
principal and interest, the maturity of the related Note, the property type, the
occupancy status, the appraised value, the original term to maturity and whether
or not the Mortgage Loan (including the related Note) has been modified; and (2)
in the case of adjustable rate Mortgage Loans, the interest rate borne by such
Mortgage Loan on the Purchase Date, the index and applicable determination date
for each adjustment period, the gross margin, the payment adjustment period (in
months), months to next payment adjustment, periodic payment adjustment cap,
lifetime payment adjustment cap, lifetime payment cap, interest rate adjustment,
periodic interest adjustment cap and lifetime interest rate adjustment cap;

 

(z) “Loan-to-Value Ratio or LTV”, with respect to any Mortgage Loan as of
origination, the ratio on such date of the outstanding principal amount of the
Mortgage Loan to the lesser of the Appraised Value of the Mortgaged Property as
of the origination date or the purchase price of the Mortgaged Property;

 

(aa) “Margin Deficit”, the meaning specified in Section 4(a) hereof;

 

(bb) “Market Value”, with respect to any Mortgage Loans as of any date, the fair
market value of such Mortgage Loans on such date as determined by Buyer in its
reasonable business judgment from time to time and at such times as it may elect
in its sole discretion; provided, however, that a Market Value of zero shall be
assigned to (i) any Mortgage Loan that



--------------------------------------------------------------------------------

has been delinquent for at least sixty (60) days, (ii) any Mortgage Loan that
has been subject to this Agreement for more than one hundred and eighty (180)
days in aggregate, (iii) any Mortgage Loan with respect to which there has been
a breach of the covenant set forth in Section 10(e)(ix) hereof, (iv) any
Mortgage Loan with respect to which there is a breach of a representation or
warranty made by Sellers in this Agreement or the Custody Agreement that
materially adversely affects Buyer’s interests hereunder or (v) any Wet Mortgage
Loan that is subject to this Agreement or the Custody Agreement for more than
the aggregate number of days provided herein without having become a Dry
Mortgage Loan;

 

(cc) “MERS”, Mortgage Electronic Registration Systems, Inc., a corporation
organized and existing under the laws of the State of Delaware, or any successor
thereto;

 

(dd) “MERS Mortgage Loan”, means any MOM Mortgage Loan or any other Mortgage
Loan as to which MERS is (or is intended to be) the mortgagee of record and as
to which a MIN has been assigned;

 

(ee) “MIN”, a MERS Mortgage Identification Number assigned to a Mortgage Loan in
accordance with the MERS Procedures Manual;

 

(ff) “MLPA”, refers to that certain Mortgage Loan Purchase and Interim Servicing
Agreement, dated as of October 31, 2003, between EMC Mortgage Corporation and
Buyer together with the related commitment letter from EMC Mortgage Corporation
to Buyer, dated October 31, 2003, as the same shall be amended from time to
time;

 

(gg) “MOM Mortgage Loan”, means a Mortgage Loan where the related Mortgage names
MERS as the original mortgagee thereof, as to which a MIN has been assigned, and
which Mortgage has not been assigned to any other person;

 

(hh) “Mortgage”, the mortgage, deed of trust or other instrument creating a
first or second lien on an estate in fee simple interest in real property
securing a Note;

 

(ii) “Mortgaged Property” , the underlying real property securing repayment of a
Note, consisting of a single parcel of real estate considered to be real estate
under the laws of the state in which such real property is located which may
include condominium units and planned unit developments, improved by a
residential dwelling;

 

(jj) “Mortgage Loan”, a first or second priority lien mortgage loan on single
family residential property consisting of a Note secured by a Mortgage;

 

(kk) “Mortgagor”, the obligor on a Note;

 

(ll) “Non-MERS Mortgage Loan”, any Mortgage Loan as to which MERS is not (and is
not intended to be) the mortgagee of record;

 

(mm) “Note”, the Note or other evidence of indebtedness evidencing the
indebtedness of a Mortgagor under a Mortgage Loan;

 

(nn) “Originator”, New Century Mortgage Corporation;



--------------------------------------------------------------------------------

(oo) “Price Differential”, with respect to any Transaction hereunder as of any
date, the aggregate amount obtained by daily application of the Pricing Rate for
such Transaction to the Purchase Price for such Transaction on a 360 day per
year basis for the actual number of days during the period commencing on (and
including) the Purchase Date for such Transaction and ending on (but excluding)
the date of determination (reduced by any amount of such Price Differential
previously paid by Sellers to Buyer with respect to such Transaction);

 

(pp) “Pricing Rate”, the per annum percentage rate for determination of the
Price Differential, which rate shall be specified in the related
Request/Confirmation;

 

(qq) “Prime Rate”, the prime rate of U.S. money center commercial banks as
published in The Wall Street Journal;

 

(rr) “Purchase Date”, the date with respect to each Transaction on which
Purchased Mortgage Loans are sold by Sellers to Buyer hereunder;

 

(ss) “Purchase Price”, (i) on the Purchase Date, the price at which Purchased
Mortgage Loans are sold by Sellers to Buyer hereunder, and (ii) thereafter, such
price decreased by the amount of any funds transferred by Sellers to Buyer
pursuant to Section 4(a) hereof;

 

(tt) “Purchased Mortgage Loans”, the Mortgage Loans sold by Sellers to Buyer in
a Transaction hereunder, and any Mortgage Loans substituted therefor in
accordance with Section 9 hereof. The term “Purchased Mortgage Loans” with
respect to any Transaction at any time also shall include Additional Purchased
Mortgage Loans delivered pursuant to Section 4(a);

 

(uu) “Replacement Mortgage Loans”, the meaning specified in Section 11(e)(ii)
hereof;

 

(vv) “Repurchase Date”, the date on which Sellers is to repurchase the Purchased
Mortgage Loans from Buyer, including any date determined by application of the
provisions of Sections 3(e) or 11 hereof;

 

(ww) “Repurchase Price”, the price at which Purchased Mortgage Loans are to be
resold by Buyer to Sellers upon termination of a Transaction, which will be
determined in each case (including Transactions terminable upon demand) as the
sum of the Purchase Price and the Price Differential as of the date of such
determination, increased by any amount determined by the application of the
provisions of Section 11 hereof;

 

(xx) “Qualified Eligible Loan”, any Mortgage Loan which Buyer determines is an
Eligible Loan, and which Mortgage Loan has an outstanding principal balance and
interest rate equal to or in excess of the Mortgage Loan that is being
substituted;

 

(yy) “Request/Confirmation”, the request and confirmation substantially in the
form of Exhibit A hereto delivered pursuant to Section 3 hereof;

 

(zz) “Request for Wire”, the request to Buyer substantially in the form of
Exhibit B hereto delivered pursuant to Section 3 hereof;



--------------------------------------------------------------------------------

(aaa) “Servicer”, New Century Mortgage Corporation;

 

(bbb) “Sub prime Mortgage Loan” the Mortgage Loans described as “sub prime” in
the Sub Prime Underwriting Guidelines.

 

(ccc) “Sub prime Underwriting Guidelines”, the guidelines in respect of sub
prime mortgage loans which were delivered to Buyer.

 

(ddd) “Trade Commitment” shall refer to a trade confirmation or similar document
from the Trade Investor to Sellers confirming the details of a mandatory forward
trade or similar arrangement between the Trade Investor and Sellers with respect
to one or more Mortgage Loans;

 

(eee) “Trade Investor” shall refer to a securities dealer, financial institution
or other entity, who has made a Trade Commitment.

 

(fff) “Underwriting Guidelines” shall mean the written guidelines of Sellers as
described in the MLPA;

 

(ggg) “Transaction” shall have the meaning set forth in Section 1 of this
Agreement.

 

(hhh) “Wet Mortgage Loan” shall have the meaning set forth in the Custody
Agreement.

 

3. Initiation; Request/Confirmation; Termination; Transactions Optional

 

(a) Any agreement to enter into a Transaction shall be made in writing at the
initiation of Sellers. In the event that Sellers desire to enter into a
Transaction hereunder, Sellers shall give notice to Buyer via facsimile or
telephone prior to 5:00 p.m., New York City time, on the Business Day prior to
the proposed Purchase Date. In addition, Sellers shall simultaneously deliver to
Buyer a Request for Wire executed by an authorized representative of Sellers.

 

(b) In the event that Sellers require additional funds on a particular Purchase
Date, Sellers shall give Buyer notice of such request via facsimile or telephone
no later than 3:30 p.m. New York City time on such Purchase Date. Sellers shall
send Buyer a Request/Confirmation indicating the final amount of the Transaction
for such Purchase Date no later than 5:00 p.m. New York City time on such
Purchase Date. The Request/Confirmation shall be complete in every respect
except for the signature of an authorized representative of Buyer. Buyer shall,
upon its receipt and approval thereof, promptly execute and return the signed
Request/Confirmation to Sellers.

 

(c) The Request/Confirmation shall describe the Purchased Mortgage Loans in a
manner satisfactory to Buyer (which may be by attaching a Loan Schedule
thereto), identify Buyer and Sellers and set forth (i) the Purchase Date, (ii)
the Purchase Price, (iii) the Repurchase Date, unless the Transaction is to be
terminable on demand, (iv) the Pricing Rate or Repurchase Price applicable to
the Transaction, (v) whether the Mortgage Loan is a Wet Mortgage Loan or a Dry
Mortgage Loan and (vi) any additional terms or conditions of the Transaction
mutually agreeable to Buyer and Sellers.



--------------------------------------------------------------------------------

(d) Each Request/Confirmation shall be binding upon the parties hereto unless
written notice of objection is given by the objecting party to the other party
promptly after Buyer has delivered the completed Request/Confirmation to
Sellers.

 

(e) In the event of any conflict between the terms of a Request/Confirmation and
this Agreement, such Request/Confirmation shall prevail.

 

(f) In the case of Transactions terminable upon demand, such demand shall be
made by Buyer or Sellers, no later than such time as is customary in accordance
with market practice, by telephone or otherwise on or prior to the Business Day
on which such termination will be effective. On the date specified in such
demand, or on the date fixed for termination in the case of Transactions having
a fixed term, termination of the Transaction will be effected by resale by Buyer
to Sellers or their agent of the Purchased Mortgage Loans and any Income in
respect thereof received by Buyer (and not previously credited or transferred
to, or applied to the obligations of, Sellers hereunder) against the transfer of
the Repurchase Price to an account of Buyer.

 

(g) The adjustment mechanism and the index for any adjustable rate Mortgage Loan
(in each case, an “Adjustment Mechanism”) shall be one of the Adjustment
Mechanisms set forth in the Underwriting Guidelines; provided, however, that
Buyer may, on a prospective basis and in its sole discretion, refuse to fund
Mortgage Loans having an Adjustment Mechanism set forth in the Underwriting
Guidelines by providing written notice of its decision to Sellers, which notice
shall be effective 60 days after the date thereof.

 

(h) Buyer may, in its sole discretion, reject any Mortgage Loan from inclusion
in a Transaction hereunder for any reason; provided, however, that, subject to
the limitation set forth in Section 10(e)(xvii) herein, if Buyer determines that
a Mortgage Loan is an Eligible Loan, Sellers has otherwise complied with this
Agreement and no Event of Default has occurred and is continuing, Buyer shall be
obligated to purchase such Eligible Loan in a Committed Transaction.

 

(i) Notwithstanding anything to the contrary contained herein, the purchase of
any Wet Mortgage Loan shall be made in accordance with provisions set forth in
Exhibit I attached hereto.

 

4. Margin Maintenance

 

(a) If at any time the aggregate Market Value of all Purchased Mortgage Loans
subject to all Transactions hereunder is less than the aggregate Buyer’s Margin
Amount for all such Transactions (a “Margin Deficit”), then Buyer may by notice
to Sellers require Sellers in such Transactions, at Buyer’s option, to transfer
to Buyer cash or additional Mortgage Loans reasonably acceptable to Buyer
(“Additional Purchased Mortgage Loans”), so that the cash and aggregate Market
Value of the Purchased Mortgage Loans, including any such Additional Purchased
Mortgage Loans, will thereupon equal or exceed such aggregate Buyer’s Margin
Amount; provided, however, that no Additional Purchased Mortgage Loans may be
Wet Mortgage Loans.

 

(b) If the notice to be given by Buyer to Sellers under subparagraph (a) above
is given at or prior to 10:00 a.m. New York city time on a Business Day, Sellers
shall transfer cash



--------------------------------------------------------------------------------

or Additional Purchased Mortgage Loans to Buyer prior to the close of business
in New York City on the date of such notice, and if such notice is given after
10:00 a.m. New York City time, Sellers shall transfer cash or Additional
Purchased Mortgage Loans prior to the close of business in New York City on the
Business Day following the date of such notice.

 

(c) Any cash transferred pursuant to this Section shall be held by Buyer as
though it were Additional Purchased Mortgage Loans and, unless Buyer shall
otherwise consent, shall not reduce the Repurchase Price of the related
Transaction.

 

5. Income Payments

 

Where a particular Transaction’s term extends over an Income payment date on the
Mortgage Loans subject to that Transaction, all payments and distributions,
whether in cash or in kind, made on or with respect to the Purchased Mortgage
Loans shall, unless otherwise mutually agreed by Buyer and Sellers and so long
as an Event of Default on the part of Sellers shall not have occurred and be
continuing, be paid directly to Sellers by the related Mortgagor.

 

6. Security Interest

 

Although the parties intend that all Transactions hereunder be sales and
purchases and not loans, in the event any such Transactions are deemed to be
loans, Sellers shall be deemed to have pledged to Buyer as security for the
performance by Sellers of their obligations under each such Transaction, and
shall be deemed to have granted to Buyer a security interest in, all of the
Purchased Mortgage Loans with respect to all Transactions hereunder and all
proceeds thereof. Sellers shall pay all fees and expenses associated with
perfecting such security interest including, without limitation, the cost of
filing financing statements under the Uniform Commercial Code and recording
assignments of mortgage as and when required by Buyer in its sole discretion.

 

7. Payment and Transfer

 

Unless otherwise mutually agreed, all transfers of funds hereunder shall be in
immediately available funds. All Mortgage Loans transferred by one party hereto
to the other party shall be transferred by notice to the Custodian to the effect
that the Custodian is now holding for the benefit of the transferee the related
documents and assignment forms delivered to it under the Custody Agreement.

 

8. Segregation of Documents Relating to Purchased Mortgage Loans

 

All documents relating to Purchased Mortgage Loans in the possession of Sellers
shall be identified on the books and records of Sellers as being subject to this
Agreement. Ownership of all Purchased Mortgage Loans shall pass to Buyer and
nothing in this Agreement shall preclude Buyer from engaging in repurchase
transactions with the Purchased Mortgage Loans or otherwise pledging or
hypothecating the Purchased Mortgage Loans, but no such transaction shall
relieve Buyer of its obligations to resell and transfer Purchased Mortgage Loans
to Sellers pursuant to the terms hereof.



--------------------------------------------------------------------------------

9. Substitution

 

Sellers may, subject to acceptance by and upon notice to Buyer, substitute
Mortgage Loans substantially similar to the Purchased Mortgage Loans for any
Purchased Mortgage Loans. If Sellers give notice to the Buyer at or prior to
12:30 p.m. New York City time on a Business Day, Buyer may elect, by the close
of business on the Business Day notice is received or by the close of the next
Business Day if notice is given after 12:30 p.m. New York City time on such day,
not to accept such substitution. In the event such substitution is accepted by
Buyer, such substitution shall be made by Sellers’ transfer to Buyer of such
other Loans and Buyer’s transfer to Sellers of such Purchased Mortgage Loans,
and after such substitution, the substituted Loans shall be deemed to be
Purchased Mortgage Loans. In the event Buyer elects not to accept such
substitution, Buyer shall offer Sellers the right to terminate the Transaction.
Sellers shall have the right at any time to substitute a Qualified Eligible Loan
or Qualified Eligible Loans for another Eligible Loan or for other Eligible
Loans and Buyer shall not have the right to reject any such substitution.

 

In the event Sellers exercise their right to terminate under this Section 9,
Sellers shall be obligated to pay to Buyer, by the close of the Business Day of
such termination, as the case may be, an amount equal to the Breakage Fee.

 

10. Representations, Warranties and Covenants

 

(a) Buyer and Sellers each represent and warrant, and shall on and as of the
Purchase Date of any Transaction be deemed to represent and warrant, to the
other that:

 

(i) it is duly authorized to execute and deliver this Agreement, to enter into
the Transactions contemplated hereunder and to perform its obligations hereunder
and has taken all necessary action to authorize such execution, delivery and
performance;

 

(ii) it will engage in such Transactions as principal (or, if agreed in writing
in advance of any Transaction by the other party hereto, as agent for a
disclosed principal);

 

(iii) the person signing this Agreement on its behalf is duly authorized to do
so on its behalf (or on behalf of any such disclosed principal);

 

(iv) it has obtained all authorizations of any governmental body required in
connection with this Agreement and the Transactions hereunder and such
authorizations are in full force and effect; and

 

(v) the execution, delivery and performance of this Agreement and the
Transactions hereunder will not violate in any material respect any law,
ordinance, charter, by-law or rule applicable to it or any material agreement by
which it is bound or by which any of its assets are affected.

 

(b) Sellers represent and warrant to Buyer, and shall on and as of the Purchase
Date of any Transaction be deemed to represent and warrant, as follows:

 

(i) The documents disclosed by Sellers to Buyer pursuant to this Agreement are
either original documents or genuine and true copies thereof;



--------------------------------------------------------------------------------

(ii) Sellers, Originator and Guarantor are each a separate and independent
corporate entity from the Custodian, none of Sellers, Originator or Guarantor
owns a controlling interest in the Custodian either directly or through
affiliates and no director or officer of any of them is also a director or
officer of the Custodian;

 

(iii) None of the Purchase Price for any Mortgage Loan will be used by Sellers
either directly or indirectly to acquire any security, as that term is defined
in Regulation T of the Regulations of the Board of Governors of the Federal
Reserve System, and Sellers has not taken any action that might cause any
Transaction to violate any regulation of the Federal Reserve Board;

 

(iv) Each Mortgage Loan was underwritten in accordance with the Underwriting
Guidelines and no change to the Underwriting Guidelines has occurred since the
date of the last written revision to the Underwriting Guidelines was furnished
to Buyer by Sellers;

 

(v) Each Seller has purchased the Mortgage Loans from Originator pursuant to a
bill of sale, a copy of which has been provided to Buyer;

 

(vi) Each Seller shall be at the time it transfers to Buyer any Mortgage Loans
for any Transaction the legal and beneficial owner of such Mortgage Loans, free
of any lien, security interest, option or encumbrance;

 

(vii) Each Trade Commitment is enforceable again the related Trade Investor in
accordance with its terms, subject to the effect of bankruptcy, insolvency or
other laws affecting creditors generally and to equitable principles;

 

(viii) Sellers used no selection procedures that identified the Mortgage Loans
relating to a Transaction as being less desirable or valuable than other
comparable assets in each Seller’s portfolio on the related Purchase Date; and

 

(ix) Each Transaction involving Mortgage Loans is entered into in contemplation
of (i) the sale of the Mortgage Loans to a Trade Investor, (ii) liquidation,
sale or other disposition, or (iii) the issuance of asset backed securities. The
parties intend that, in the case of clause (i) of the preceding sentence, the
appropriate portion of the Cash Purchase Price relating to such Mortgage Loans
will be paid by the related Trade Investor directly to Buyer; provided, however,
that Sellers shall pay Buyer the excess of amounts due to Buyer by Sellers with
respect to the related Mortgage Loans over the amount received by Buyer with
respect to such Mortgage Loans and if the amount paid by the Trade Investor to
Buyer exceeds the amount due Buyer from Sellers with respect to such Mortgage
Loans, such excess shall be paid by Buyer to Sellers.

 

(c) “Sellers each make the representations and warranties set forth in Exhibit C
with respect to the Purchased Mortgage Loans included in the related
Transactions as of the related



--------------------------------------------------------------------------------

Purchase Date and Exhibit E with respect to the Sub prime Mortgage Loans
included in the related Transactions as of the related Purchase Date.”

 

(d) Sellers each make the representations and warranties set forth at Exhibit D
with respect to the Mortgage Loans included in all Transactions, as of each
Purchase Date.

 

(e) Sellers each covenant with Buyer, from and after the date hereof, as
follows:

 

(i) Sellers shall immediately notify Buyer if an Event of Default shall have
occurred;

 

(ii) Sellers shall deliver to Buyer a current Loan Schedule with respect to all
Mortgage Loans subject to this Agreement with such frequency as Buyer may
require but in no event less frequently than weekly;

 

(iii) No Mortgage Loan shall be subject to this Agreement for more than one
hundred and eighty (180) days in aggregate;

 

(iv) Sellers shall comply with all applicable provisions of the Custody
Agreement and the Underwriting Guidelines;

 

(v) Sellers shall promptly notify Buyer of (i) the acceleration of any debt
obligation or the termination of any credit facility of Sellers, in each case in
excess of $10,000,000; (ii) the amount and maturity of any such debt assumed
after the date hereof; (iii) any adverse developments with respect to pending or
future litigation involving Sellers or Guarantor where the amount in controversy
is in excess of $1,000,000 and the case is reasonably likely to be decided
against Sellers or Guarantor, as applicable; and (iv) any other developments
(other than general economic conditions or developments affecting the mortgage
industry generally that do not disproportionately affect Sellers) which might
materially and adversely affect the financial condition of any Seller;

 

(vi) Each Trade Commitment shall be enforced against the related Trade Investor,
subject to the effect of bankruptcy, insolvency or other laws affecting
creditors generally and to equitable principles;

 

(vii) Without Buyer’s express prior written approval, Sellers shall not execute,
in favor of any third party other than Buyer, any assignment of rights held or
purportedly held by Sellers under a given Trade Commitment;

 

(viii) Sellers shall cause each Trade Investor to pay the sales proceeds for, or
return to the Custodian the documents relating to, each Mortgage Loan delivered
to such Trade Investor under a Bailee Letter within ten (10) days of the date of
such Bailee Letter;

 

(ix) With respect to Wet Mortgage Loans subject to this Agreement, Sellers shall
deliver the Mortgage Files no later than seven (7) Business Days after the
related Purchase Date;



--------------------------------------------------------------------------------

(x) For each Mortgage Loan that is a Wet Mortgage Loan, Sellers have obtained an
insured closing letter issued by a title insurance company effective not later
than the closing date for such Mortgage Loan;

 

(xi) In the event that Buyer purchases a Mortgage Loan that is a Wet Mortgage
Loan and the Wet Mortgage Loan is not originated by Originator for any reason,
Sellers shall return the funds constituting the Purchase Price for such Wet
Mortgage Loan via wire transfer within twenty four (24) hours after Sellers’
failure to complete the Wet Mortgage Loan;

 

(xii) For all Mortgage Loans with Mortgages that are recorded into MERs, Sellers
agree to take all actions necessary to cause MERs to provide to Buyer all
reports that would customarily be provided to an Associate Member;

 

(xiii) Notwithstanding any provision of this Agreement or the Custody Agreement
to the contrary, any funds distributed in accordance with the terms hereof and
the Custody Agreement for the funding of a Mortgage Loan through the
Disbursement Account, shall constitute the Purchase Price for such Mortgage
Loan;

 

(xiv) Sellers agree to cause Guarantor to deliver to Buyer a Compliance
Certificate, certifying Guarantor’s compliance with the Financial Covenants as
of the end of the relevant reporting period, within 45 days after the end of
each fiscal quarter of Guarantor or within five Business Days after a request by
Buyer during the term of this Agreement;

 

(xv) Sellers shall provide Buyer or its agents, with copies of all filings made
by or on behalf of Guarantor or any entity that controls Guarantor, with the
Securities and Exchange Commission pursuant to the Securities Exchange Act of
1934, as amended, promptly upon making such filings;

 

(xvi) The aggregate outstanding Purchase Price for all Transactions shall not
exceed $800,000,000, (less the aggregate amount owed to Concord Minuteman
Capital Company, LLC under the Concord Minuteman Agreement;

 

(xvii) Subject to the restriction set forth in Section 10(e)(xvi) above, the
aggregate outstanding Purchase Price for all Committed Transactions shall not
exceed four hundred million dollars ($400,000,000);

 

(xviii) The aggregate outstanding Purchase Price for all Wet Mortgage Loans
shall not exceed one hundred million dollars ($100,000,000); and

 

(xix) Sellers shall provide Buyer with written notice of any material change
that Sellers have made to the Underwriting Guidelines or the Sub prime
Underwriting Guidelines, as applicable, and Buyer shall have fifteen (15) days
to determine whether such change is acceptable to Buyer in its reasonable
business judgment; if Buyer, in its reasonable business judgment, determines
that any such change to the Underwriting Guidelines or Sub prime Underwriting
Guidelines, as applicable, is unacceptable to Buyer, then a new Pricing Rate for
Mortgage Loans or Sub prime Mortgage Loans, as



--------------------------------------------------------------------------------

applicable, originated under such change shall be determined by mutual agreement
of Buyer and Sellers or the Mortgage Loans originated under such change shall
not be Eligible Loans.

 

11. Events of Default; Event of Termination

 

(a) The following events shall constitute events of default (each an “Event of
Default”) hereunder with respect to Buyer or Sellers, as applicable:

 

(i) Sellers fail to repurchase or Buyer fails to transfer Purchased Mortgage
Loans upon the applicable Repurchase Date pursuant to the terms hereof;

 

(ii) Sellers or Buyer fail, after one (1) Business Day’s notice, to comply with
Section 4 hereof;

 

(iii) An Act of Insolvency occurs with respect to Sellers or Buyer or any entity
directly or indirectly controlling Sellers or Buyer;

 

(iv) Any representation or warranty made by Sellers or Buyer shall have been
incorrect or untrue in any material respect when made or repeated or deemed to
have been made or repeated; provided, however, that in the case of
representations and warranties made with respect to the Purchased Mortgage
Loans, (including without limitation the representations and warranties
contained in Exhibit C and Exhibit D hereto), such circumstance shall not
constitute an Event of Default if, after determining the Market Value of the
Purchased Mortgage Loans without taking into account the Purchased Mortgage
Loans with respect to which such circumstance has occurred, and after following
the procedures and time frames set forth in Section 4 hereof if any Margin
Deficit exists following such Market Value determination, no other Event of
Default shall have occurred and be continuing;

 

(v) Any covenant shall have been breached in any material respect and, other
than with respect to a breach of Sellers’ obligation to pay any amounts owed
under Sections 1, 3 and 4 of this Agreement or Sellers’ obligation pursuant to
Section 10(e)(x) herein, Sellers fail to cure such breach within five (5)
Business Days following the earlier of (A) an officer of any Seller discovering
the existence of such breach or (B) receipt by Sellers of notice from Buyer of
the existence of such breach; provided, however, that in the case of covenants
made with respect to the Purchased Mortgage Loans (including Section 10(e)(x)),
such circumstance shall not constitute an Event of Default if, after determining
the Market Value of the Purchased Mortgage Loans without taking into account the
Purchased Mortgage Loans with respect to which such circumstance has occurred,
and after following the procedures and time frames set forth in Section 4 hereof
if any Margin Deficit exists following such Market Value determination, no other
Event of Default shall have occurred and be continuing;

 

(vi) Buyer shall have reasonably determined that any Seller is or will be unable
to meet its commitments under this Agreement, shall have notified Sellers of
such determination and Sellers shall not have responded with appropriate
information to the contrary to the satisfaction of Buyer within five (5)
Business Days;



--------------------------------------------------------------------------------

(vii) This Agreement shall for any reason cease to create a valid, first
priority security interest in any of the Purchased Mortgage Loans purported to
be covered hereby;

 

(viii) A final, non-appealable judgment by any competent court in the United
States of America for the payment of money in an amount of at least $1,000,000
is rendered against any Seller, and the same remains undischarged for a period
of sixty (60) days;

 

(ix) Any event of default or any event which with notice, the passage of time or
both shall constitute an event of default shall occur and be continuing under
any repurchase or other financing agreement for borrowed funds in excess of
$10,000,000 or indenture for borrowed funds in excess of $10,000,000 by which
any Seller is bound or affected shall occur and be continuing;

 

(x) In the commercially reasonable judgment of Buyer a material adverse change
shall have occurred in the business, operations, properties, prospects or
condition (financial or otherwise) of any Seller;

 

(xi) Any Seller, Servicer or Guarantor shall be in default with respect to any
normal and customary covenants under any debt contract or agreement, any
servicing agreement or any lease to which it is a party, which default could
materially adversely affect the financial condition of Guarantor and its
subsidiaries taken as a whole (which covenants include, but are not limited to,
an Act of Insolvency of any Seller or the failure of any Seller to make required
payments under such contract or agreement as they become due);

 

(xii) Sellers shall have failed to comply in any material respect with its
obligations under the Custody Agreement and, other than with respect to a breach
of Sellers’ obligation pursuant to Section 10(e)(x) herein or Section 3(c) of
the Custody Agreement, Sellers fail to cure such breach within five (5) Business
Days following the earlier of (A) an officer of any Seller discovering the
existence of such breach or (B) receipt by Sellers of notice from Buyer of the
existence of such breach; provided, however, that in the case of obligations
with respect to the Purchased Mortgage Loans (including Section 10(e)(x) herein
and Section 3(c) of the Custody Agreement) such circumstance shall not
constitute an Event of Default if, after determining the Market Value of the
Purchased Mortgage Loans without taking into account the Purchased Mortgage
Loans with respect to which such circumstance has occurred, and after following
the procedures and time frames set forth in Section 4 hereof if any Margin
Deficit exists following such Market Value determination, no other Event of
Default shall have occurred and be continuing;

 

(xiii) The Guaranty shall no longer be in full force and effect;

 

(xiv) An “Event of Default” (as such term is defined under the MLPA) shall have
occurred under the MLPA with respect to Sellers; or

 

(xv) If an Event of Default shall have occurred and be continuing, then, at the
option of the nondefaulting party, exercised by written notice to the defaulting
party



--------------------------------------------------------------------------------

(which option shall be deemed to have been exercised, even if no notice is
given, immediately upon the occurrence of an Act of Insolvency), the Repurchase
Date for each Transaction hereunder shall be deemed immediately to occur.

 

(b) In all Transactions in which the defaulting party is any Seller, if Buyer is
deemed to have exercised the option referred to in subparagraph (b) of this
Section, (i) Sellers’ obligations hereunder to repurchase all Purchased Mortgage
Loans in such Transactions shall thereupon become immediately due and payable,
(ii) to the extent permitted by applicable law, the Repurchase Price with
respect to each such Transaction shall be increased by the aggregate amount
obtained by daily application of (x) the greater of the Pricing Rate for such
Transaction and the Prime Rate to (y) the Repurchase Price for such Transaction
as of the Repurchase Date as determined pursuant to subparagraph (b) of this
Section (decreased as of any day by (A) any amounts retained by Buyer with
respect to such Repurchase Price pursuant to clause (iii) of this subparagraph,
(B) any proceeds from the sale of Purchased Mortgage Loans pursuant to
subparagraph (e)(i) of this Section, and (C) any amounts credited to the account
of Sellers pursuant to subparagraph (f) of this Section) on a 360 day per year
basis for the actual number of days during the period from and including the
date of the Event of Default giving rise to such option to but excluding the
date of payment of the Repurchase Price as so increased, (iii) all Income paid
after such exercise or deemed exercise shall be payable to and retained by Buyer
and applied to the aggregate unpaid Repurchase Prices owed by Sellers, (iv) in
the event that Sellers do not pay the Repurchase Price, Sellers shall
immediately deliver or cause the Custodian to deliver to Buyer any documents
relating to Purchased Mortgage Loans subject to such Transactions then in any
Seller’s possession, and (v) Sellers shall be obligated to pay any related
Breakage Fees.

 

(c) In all Transactions in which the defaulting party is Buyer, upon tender by
Sellers of payment of the aggregate Purchase Prices and accrued and unpaid Price
Differentials for all such Transactions, Buyer’s right, title and interest in
all Purchased Mortgage Loans subject to such Transactions shall be deemed
transferred to Sellers, and Buyer shall deliver or cause the Custodian to
deliver all documents relating to such Purchased Mortgage Loans to Sellers.

 

(d) After one (1) Business Day’s notice to the defaulting party (which notice
need not be given if an Act of Insolvency shall have occurred, and which may be
the notice given under subparagraph (b) of this Section or the notice referred
to in clause (ii) of the first sentence of subparagraph (a) of this Section),
the nondefaulting party may:

 

(i) as to Transactions in which the defaulting party is any Seller, (A)
immediately sell on a servicing released or servicing retained basis as Buyer
deems desirable, in a recognized market at such price or prices as Buyer may in
its sole discretion deem satisfactory, any or all Purchased Mortgage Loans
subject to such Transactions and apply the proceeds thereof to the aggregate
unpaid Repurchase Prices and any other amounts owing by Sellers hereunder or (B)
in its sole discretion elect, in lieu of selling all or a portion of such
Purchased Mortgage Loans, to give Sellers credit for such Purchased Mortgage
Loans in an amount equal to the Market Value therefor on such date against the
aggregate unpaid Repurchase Prices and any other amounts owing by Sellers
hereunder; and



--------------------------------------------------------------------------------

(ii) as to Transactions in which the defaulting party is Buyer, (A) purchase
mortgage loans (“Replacement Mortgage Loans”) having substantially the same
outstanding principal amount, maturity and interest rate as any Purchased
Mortgage Loans that are not transferred by Buyer to Sellers as required
hereunder or (B) in its sole discretion elect, in lieu of purchasing Replacement
Mortgage Loans, to be deemed to have purchased Replacement Mortgage Loans at the
price therefor on such date, calculated as the average of the prices obtained
from three (3) nationally recognized registered broker/dealers that buy and sell
comparable mortgage loans in the secondary market.

 

(e) As to Transactions in which the defaulting party is Buyer, Buyer shall be
liable to Sellers (i) with respect to Purchased Mortgage Loans (other than
Additional Purchased Mortgage Loans), for any excess of the price paid (or
deemed paid) by Sellers for Replacement Mortgage Loans therefor over the
Repurchase Price for such Purchased Mortgage Loans and (ii) with respect to
Additional Purchased Mortgage Loans, for the price paid (or deemed paid) by
Sellers for the Replacement Mortgage Loans therefor. In addition, Buyer shall be
liable to Sellers for interest on such remaining liability with respect to each
such purchase (or deemed purchase) of Replacement Mortgage Loans from the date
of such purchase (or deemed purchase) until paid in full by Buyer. Such interest
shall be at a rate equal to the greater of the Pricing Rate for such Transaction
or the Prime Rate. Sellers may, in the event of a Buyer default, terminate this
Agreement and shall not incur a Breakage Fee in connection with such
termination. In the event that Sellers exercises their right to terminate this
Agreement, Sellers shall provide Buyer with written notice of termination
specifying the date the Agreement shall terminate, which date of termination
shall be not less than one (1) Business Day following the date of the written
notice. The date of termination specified in such written notice shall be deemed
to be the Repurchase Date for all Transactions.

 

(f) For purposes of this Section 11, the Repurchase Price for each Transaction
hereunder in respect of which the defaulting party is Buyer shall not increase
above the amount of such Repurchase Price for such Transaction determined as of
the date of the exercise or deemed exercise by Sellers of its option under
subparagraph (b) of this Section 11.

 

(g) The defaulting party shall be liable to the nondefaulting party for the
amount of all reasonable legal or other expenses incurred by the nondefaulting
party in connection with or as a consequence of an Event of Default, together
with interest thereon at a rate equal to the greater of the Pricing Rate for the
relevant Transaction or the Prime Rate. Expenses incurred in connection with an
Event of Default shall include without limitation those costs and expenses
incurred by the nondefaulting party as a result of the early termination of any
repurchase agreement or reverse repurchase agreement entered into by the
nondefaulting party in connection with the Transaction then in default.

 

(h) The nondefaulting party shall have, in addition to its rights hereunder, any
rights otherwise available to it under any other agreement or applicable law.

 

(i) At the option of Buyer, exercised by written notice to Sellers, the
Repurchase Date for any or all Transactions shall be deemed to occur sixty (60)
days after the date of such notice in the event that the senior debt obligations
or short-term debt obligations of Bear Stearns



--------------------------------------------------------------------------------

& Co. Inc. shall be rated below the four highest generic grades (without regard
to any pluses or minuses reflecting gradations within such generic grades) by
any nationally recognized statistical rating organization.

 

(j) The exercise by any party of remedies after the occurrence of an Event of
Default shall be conducted in a commercially reasonable manner.

 

(k) Buyer, at its option, may terminate this Agreement and all outstanding
Transactions prior to the Termination Date, and in such case all outstanding
Transactions shall terminate (subject to the notice requirement set forth in
Section 11(m) below) upon the occurrence of any one of the following Events of
Termination:

 

(i) Buyer shall have reasonably determined that Sellers or Guarantor are or will
be unable to meet its commitments under this Agreement or the Guaranty, shall
have notified Sellers of such determination and Sellers shall not have responded
or caused the Guarantor to respond with appropriate information to the contrary
to the satisfaction of Buyer within five (5) Business Days;

 

(ii) A material adverse change shall have occurred in the business, operations,
properties, prospects or condition (financial or otherwise) of any Seller or
Guarantor;

 

(iii) Any event of default or any event which with notice, the passage of time
or both shall constitute an event of default shall occur and be continuing under
any repurchase or other financing agreement for borrowed funds in excess of
$10,000,000 or indenture for borrowed funds in excess of $10,000,000 by which
any Seller or Guarantor are bound shall occur and be continuing;

 

(iv) Guarantor shall have terminated the Guarantee in accordance with its
provisions and a replacement guarantor satisfactory to the Buyer has not been
appointed; or

 

(v) Guarantor shall have failed to comply with the Financial Covenants.

 

(l) If Buyer exercises its right to terminate this Agreement pursuant to Section
11(l) hereof, Buyer shall provide Sellers with written notice of termination
specifying the date the Agreement shall terminate, which date of termination
shall be not less than one (1) Business Day following the date of the written
notice. The date of termination specified in such written notice shall be deemed
to be the Repurchase Date for all Transactions.

 

12. Servicing of the Purchased Mortgage Loans

 

(a) The parties hereto agree and acknowledge that, notwithstanding the purchase
and sale of the Purchased Mortgage Loans contemplated hereby, Sellers shall
service the Purchased Mortgage Loans for the benefit of Buyer and, if Buyer
shall exercise its rights to sell the Purchased Mortgage Loans pursuant to this
Agreement prior to the related Repurchase Date, Buyer’s assigns; provided,
however, that the obligation of Servicer to service Purchased Mortgage Loans for
the benefit of Buyer as aforesaid shall cease upon the payment to Buyer of the
Repurchase Price therefor.



--------------------------------------------------------------------------------

(b) Servicer shall service and administer the Purchased Mortgage Loans and shall
have full power and authority, acting alone, to do any and all things in
connection with such servicing which Servicer may deem necessary or desirable
and consistent with the terms of this Agreement, and shall retain all principal
prepayments and Income received by Servicer with respect to such Purchased
Mortgage Loans pursuant to the terms hereof. Servicer, in administering and
servicing the Purchased Mortgage Loans, shall employ procedures (including
collection procedures) and exercise the same care it customarily employs and
exercises in servicing and administering mortgage loans for its own account, in
accordance with accepted mortgage loan servicing practices of prudent mortgage
lending institutions servicing mortgage loans that are similar to the Purchased
Mortgage Loans and giving due consideration to Buyer’s reliance on Servicer.
Servicer will provide Buyer with monthly reports, substantially identical in
form to FNMA’s standard form of remittance report with respect to all Purchased
Mortgage Loans then involved in any Transaction hereunder.

 

(c) Buyer may, in its sole discretion if an Event of Default shall have occurred
and be continuing, without payment of any termination fee or any other amount to
Sellers, (i) sell the Mortgage Loans in accordance with the terms hereof or (ii)
terminate Servicer as the servicer of the Purchased Mortgage Loans with or
without cause without the imposition of a termination fee.

 

13. Single Agreement

 

Buyer and Sellers acknowledge that, and have entered hereinto and will enter
into each Transaction hereunder in consideration of and in reliance upon the
fact that, all Transactions hereunder constitute a single business and
contractual relationship and have been made in consideration of each other.
Accordingly, each of Buyer and Sellers agree (i) to perform all of its
obligations in respect of each Transaction hereunder, and that a default in the
performance of any such obligations shall constitute a default by it in respect
of all Transactions hereunder, (ii) that each of them shall be entitled to set
off claims and apply property held by them in respect of any Transaction against
obligations owing to them in respect of any other Transactions hereunder and
(iii) that payments, deliveries and other transfers made by either of them in
respect of any Transaction shall be deemed to have been made in consideration of
payments, deliveries and other transfers in respect of any other Transactions
hereunder, and the obligations to make any such payments, deliveries and other
transfers may be applied against each other and netted.



--------------------------------------------------------------------------------

14. Notices and Other Communications

 

Except as otherwise expressly provided herein, all such notices or
communications shall be in writing (including, without limitation, telegraphic,
facsimile or telex communication) or confirmed in writing and such notices and
other communications shall, when mailed, sent by overnight courier,
hand-delivered, telegraphed, communicated by facsimile transmission or telexed,
be effective when received at the address for notices for the party to whom such
notice or communications is to be given as follows:

 

if to Sellers:

 

NC Capital Corporation

18400 Von Karman

Suite 1000

Irvine, California 92612

Attention: Rick Holguin

Telephone: (949) 250-5143

Telecopy: (949) 224-5750

 

NC Residual II Corporation

18400 Von Karman

Suite 1000

Irvine, California 92612

Attention: Rick Holguin

Telephone: (949) 250-5143

Telecopy: (949) 224-5750

 

New Century Credit Corporation

18400 Von Karman

Suite 1000

Irvine, California 92612

Attention: Rick Holguin

Telephone: (949) 250-5143

Telecopy: (949) 224-5750

 

if to Buyer:

 

Bear Stearns Mortgage Capital Corporation

c/o Bear Stearns Mortgage Capital Corporation

383 Madison Avenue

New York, New York 10179

Attention: Eileen Albus

Telephone: (212) 272-7502

Telecopy: (212) 272-2053

 

Notwithstanding the foregoing, however, that a facsimile transmission shall be
deemed to be received when transmitted so long as the transmitting machine has
provided an electronic confirmation of such transmission, and provided further,
however, that all financial statements delivered shall be hand-delivered or sent
by overnight delivery or first-class mail. Either party may revise any
information relating to it by notice in writing to the other party, which notice
shall be effective on the third business day following receipt thereof.

 

15. Payment of Expenses

 

Sellers shall pay on demand all fees and expenses (including, without
limitation, the fees and expenses for legal services of any kind whatsoever)
incurred by Buyer or the Custodian in connection with this Agreement and the
Custody Agreement and the transactions contemplated



--------------------------------------------------------------------------------

hereby and thereby, whether or not any Transactions are entered into hereunder,
including, by way of illustration and not by way of limitation, the fees and
expenses incurred in connection with (i) the preparation, reproduction and
distribution of this Agreement and the Custody Agreement and any opinions of
counsel, certificates of officers or other documents contemplated by the
aforementioned agreements and (ii) any Transaction under this Agreement;
provided, however, that Sellers shall not be required to pay the fees and
expenses of Buyer incurred as a result of Buyer’s default under this Agreement.
The obligation of Sellers to pay such fees and expenses incurred prior to or in
connection with the termination of this Agreement shall survive the termination
of this Agreement.

 

16. Opinions of Counsel

 

Sellers shall, on the Purchase Date of the first Transaction hereunder and, upon
the request of Buyer, on the Purchase Date of any subsequent Transaction, cause
to be delivered to Buyer, with reliance thereon permitted as to any person or
entity that purchases the Mortgage Loans from Buyer in a repurchase transaction,
a favorable opinion of counsel with respect to the matters set forth in Exhibit
C and Exhibit D hereto, in form and substance substantially similar to Exhibit F
attached hereto.

 

17. Further Assurances; Additional Information

 

(a) Sellers shall promptly provide such further assurances or agreements as
Buyer may request in order to effect the purposes of this Agreement.

 

(b) At any reasonable time, Sellers shall permit Buyer, its agents or attorneys,
to inspect and copy any and all documents and data in its possession pertaining
to each Purchased Mortgage Loan that is the subject of such Transaction. Such
inspection shall occur upon the request of Buyer at a mutually agreeable
location during regular business hours and if no Event of Default has occurred
on a date not more than five (5) Business Days after the date of such request.
If an Event of Default has occurred, such inspection shall occur on a date not
later than one (1) Business Day after the date of such request.

 

(c) Sellers agree to provide Buyer or its agents, from time to time, with such
information concerning Sellers of a financial or operational nature as Buyer may
reasonably request.

 

(d) Amounts advanced in connection with Transactions under this Agreement shall
first be deemed to be Committed Transactions until the limitation on the
aggregate outstanding Purchase Price for Committed Transactions as provided in
Section 10(e)(xviii) is reached.

 

18. Buyer as Attorney-in-Fact

 

Buyer is hereby appointed the attorney-in-fact of Sellers for the purpose of
carrying out the provisions of this Agreement and taking any action and
executing any instruments that Buyer may deem necessary or advisable to
accomplish the purposes hereof, which appointment as attorney-in-fact is
irrevocable and coupled with an interest. Without limiting the generality of the
foregoing, Buyer shall have the right and power during the occurrence and
continuation of any Event of Default to receive, endorse and collect all checks
made payable to the order of



--------------------------------------------------------------------------------

Sellers representing any payment on account of the principal of or interest on
any of the Purchased Mortgage Loans and to give full discharge for the same.

 

19. Wire Instructions

 

(a) Any amounts to be transferred by Buyer to Sellers hereunder shall be sent by
wire transfer in immediately available funds to the account of Sellers at:

 

Deutsche Bank National Trust Company

Acct.: 0424-583

ABA No.: 021-001-033

Name: New Century Mortgage

 

(b) Any amounts to be transferred by Sellers to Buyer hereunder shall be sent by
wire transfer in immediately available funds to the account of Buyer at:

 

FNB Chicago/Bear Stearns MBS

Acct.: 071-000-013

ABA No.: 5801230

Attn: Eileen Albus

 

(c) Amounts received after 3:30 p.m., New York City time, on any Business Day
shall be deemed to have been paid and received on the next succeeding Business
Day.

 

20. Joint and Several Liability of Sellers

 

Each Seller agrees to be jointly and severally liable for the obligations of
each Seller hereunder and all representations, warranties, covenants and
agreements made by or on behalf of each Seller in the Agreement or in any
exhibit hereto or any document, instrument or certificate delivered pursuant
hereto shall be deemed to have been made by each Seller, jointly and severally.
Each Seller further agrees that, notwithstanding any right of Buyer to
investigate fully the affairs of a Seller and notwithstanding any knowledge of
facts determined or determinable by Buyer, Buyer has the right to rely fully on
the representations, warranties, covenants and agreements of each Seller
contained in the Agreement and upon the accuracy of any document, instrument,
certificate or exhibit given or delivered hereunder. The joint and several
obligation of each Seller hereunder is absolute, unconditional, irrevocable,
present and continuing and, with respect to any payment to be made to Buyer, is
a guaranty of payment (and not of collectability) and is in no way conditional
or contingent upon the continued existence of the other Sellers and is not and
will not be subject to any setoffs. Any notice or other communication provided
to a Seller pursuant hereto shall be deemed to have been given each Seller and
failures to be sent any notice or communication contemplated hereby shall not
relieve a Seller from its joint and several liability for the obligations of
each Seller hereunder.

 

21. Entire Agreement; Severability

 

This Agreement shall supersede any existing agreements between the parties
containing general terms and conditions for repurchase transactions. Each
provision and agreement herein



--------------------------------------------------------------------------------

shall be treated as separate and independent from any other provision or
agreement herein and shall be enforceable notwithstanding the unenforceability
of any such other provision or agreement.

 

22. Non-assignability; Termination

 

(a) The rights and obligations of the parties under this Agreement and under any
Transaction shall not be assigned by either party without the prior written
consent of the other party; provided, however, that Buyer may assign all of its
rights under this Agreement, any Transaction or the Guaranty to its affiliates
without the consent of Sellers or Guarantor. Subject to the foregoing, this
Agreement and any Transactions shall be binding upon and shall inure to the
benefit of the parties and their respective successors and assigns.

 

(b) This Agreement and all Transactions outstanding hereunder shall terminate
automatically without any requirement for notice on August 18, 2006; provided,
however, that this Agreement and any Transaction outstanding hereunder may be
extended by mutual agreement of Buyer and Seller; and provided further, however,
that no such party shall be obligated to agree to such an extension.

 

23. Counterparts

 

This Agreement may be executed in any number of counterparts, each of which
counterparts shall be deemed to be an original, and such counterparts shall
constitute but one and the same instrument.

 

24. Governing Law

 

This Agreement shall be governed by the laws of the State of New York without
giving effect to the conflict of law principles thereof.

 

25. No Waivers, Etc.

 

No express or implied waiver of any Event of Default by either party shall
constitute a waiver of any other Event of Default and no exercise of any remedy
hereunder by any party shall constitute a waiver of its right to exercise any
other remedy hereunder. No modification or waiver of any provision of this
Agreement and no consent by any party to a departure herefrom shall be effective
unless and until such shall be in writing and duly executed by both of the
parties hereto. Without limitation on any of the foregoing, the failure to give
a notice pursuant to subparagraph 4(a) hereof will not constitute a waiver of
any right to do so at a later date.

 

26. Use of Employee Plan Assets

 

(a) If assets of an employee benefit plan subject to any provision of the
Employee Retirement Income Security Act of 1974 (“ERISA”) are intended to be
used by either party hereto (the “Plan Party”) in a Transaction, the Plan Party
shall so notify the other party prior to the Transaction. The Plan Party shall
represent in writing to the other party that the Transaction does not constitute
a prohibited transaction under ERISA or is otherwise exempt therefrom, and the
other party may proceed in reliance thereon but shall not be required so to
proceed.



--------------------------------------------------------------------------------

(b) Subject to the last sentence of subparagraph (a) of this Section, any such
Transaction shall proceed only if Sellers furnish or has furnished to Buyer its
most recent available audited statement of its financial condition and its most
recent subsequent unaudited statement of its financial condition.

 

(c) By entering into a Transaction pursuant to this Section, Sellers shall be
deemed (i) to represent to Buyer that since the date of each Seller’s latest
such financial statements, there has been no material adverse change in such
Seller’s financial condition which such Seller has not disclosed to Buyer, and
(ii) to agree to provide Buyer with future audited and unaudited statements of
its financial condition as they are issued, so long as any Seller is a Seller in
any outstanding Transaction involving a Plan Party.

 

27. Intent

 

(a) The parties intend and acknowledge that each Transaction is a “repurchase
agreement” as that term is defined in Section 101 of Title 11 of the United
States Code, as amended (except insofar as the type of Mortgage Loans subject to
such Transaction or the term of such Transaction would render such definition
inapplicable), and a “securities contract” as that term is defined in Section
741 of Title 11 of the United States Code, as amended.

 

(b) It is understood that either party’s right to liquidate Mortgage Loans
delivered to it in connection with Transactions hereunder or to exercise any
other remedies pursuant to Section 11 hereof, is a contractual right to
liquidate such Transaction as described in Sections 555 and 559 of Title 11 of
the United States Code, as amended.

 

28. Disclosure Relating to Certain Federal Protections

 

The parties acknowledge that they have been advised that:

 

(a) in the case of Transactions in which one of the parties is a broker or
dealer registered with the Securities and Exchange Commission (“SEC”) under
Section 15 of the Securities Exchange Act of 1934 (“1934 Act”), the Securities
Investor Protection Corporation has taken the position that the provisions of
the Securities Investor Protection Act of 1970 (“SIPA”) do not protect the other
party with respect to any Transaction hereunder;

 

(b) in the case of Transactions in which one of the parties is a government
securities broker or a government securities dealer registered with the SEC
under Section 15C of the 1934 Act, SIPA will not provide protection to the other
party with respect to any Transaction hereunder; and

 

(c) in the case of Transactions in which one of the parties is a financial
institution, funds held by the financial institution pursuant to a Transaction
hereunder are not a deposit and therefore are not insured by the Federal Deposit
Insurance Corporation, the Federal Savings and Loan Insurance Corporation or the
National Credit Union Share Insurance Fund, as applicable.



--------------------------------------------------------------------------------

BEAR STEARNS MORTGAGE CAPITAL

CORPORATION

     

NC CAPITAL CORPORATION

as Seller

By

 

/s/ Paul Friedman

     

By

 

/s/ Kevin Cloyd

Title

 

Senior Vice President

     

Title

 

President

Date

 

August 26, 2005

     

NC RESIDUAL II CORPORATION,

as Seller

           

By:

 

/s/ Kevin Cloyd

           

Title:

 

Executive Vice President

           

NEW CENTURY CREDIT CORPORATION,

as Seller

           

By:

 

/s/ Kevin Cloyd

           

Title:

 

Executive Vice President

           

Date:

 

August 26, 2005

 

New Century Mortgage Corporation, in its capacity as Servicer hereunder, hereby
acknowledges and agrees to the provision of Section 12(c)(ii) of the Agreement.

NEW CENTURY MORTGAGE CORPORATION

By

 

/s/ Kevin Cloyd

Title

 

Executive Vice President

Date

 

August 26, 2005